Tilson, Judge:
According to a stipulation of counsel, the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence herein. This issue is whether or not the amount of a so-called British purchase tax should be included as a part of the dutiable values of the merchandise.
Upon the facts and the law, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added under duress. Judgment will be rendered accordingly.